Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for reciting the acronym AC in line 2 without properly defining the term. The first instance of an acronym in a set of claims must be defined. 
Similarly claim 2 is rejected for reciting the acronym ADC in line 4 without properly defining the term. 
Claims 3-11 are also rejected for their dependence on claims 1 and 2. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 6 element 4 the induction coil.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, the prior art of record does not teach the following limitations in combination with the entirety of claim 1:
wherein a wireless link is provided between the plurality of clamped-on units and the central unit, wherein said clamped-on units are mounted on an electrical panel, and wherein an induction coil is further provided around said electrical panel for power transmission to said clamped-on units , and data transmission to and from said clamped-on units.

Claims 2-11 would also be allowable for further limiting claim 1.

The following relevant art was found based on the search:
Kamat (Efficient Energy Harvesting using Current Transformer for Smart Grid Application) teaches self-powered relay is a special type of numerical protection relay which draws power from the measuring line currents and does not require an auxiliary power source to operate. Hence these types of relays are an ideal choice for installation even in remote locations where auxiliary supplies are not available. Furthermore, Self-powered protection device is intended to be used for the selective short-
Amelio (2016/0313744) teaches the system may include an energy harvesting component that harvests energy from its surrounding environments, which may have wireless capabilities. A unit 100 or other device in the system may include an energy sensor to sense the availability of energy and communicate with the energy harvesting component to capture such energy. The energy harvested may be stored in small, wireless devices and used to power low-energy electronics. The system may also include a capacitor to ensure adequate power storage and/or to bridge intervals when no energy can be harvested.
Couch (2005/0083206) teaches a non-intrusive current tap 118 measures the current flowing through the distribution branch to the load 106-3. The information then may be transmitted to the central monitoring location 108 using the wireless transmitter 120 where the information is combined with the voltage measurement from the voltage tap 110 to obtain the power delivered to the load 106-3. In this embodiment, it may be necessary to time stamp measurements so that the current phase may be correlated with the voltage phase. Further, the transmitter 120 may require considerable power itself to thereby transmit sufficient measurements to properly compare the current waveform to the voltage waveform to calculate power.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN R DICKINSON/               Examiner, Art Unit 2867                                                                                                                                                                                         
/GIOVANNI ASTACIO-OQUENDO/               Primary Examiner, Art Unit 2867                                                                                                                                                                                         	6/5/2021